Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered June 7, 1978, convicting him of robbery in the third degree upon a jury verdict, and imposing sentence. Judgment affirmed. Although the defendant now asserts that his waiver of the presence of counsel at his prearraignment lineup could not have been effective in the absence of counsel, we find it unnecessary to reach the question. If there was any error in the admission of testimony concerning the lineup identification (to which no objection was made), it was rendered harmless beyond a reasonable doubt by the strong independent basis for the in-court identification by the victim and the fact that the lineup itself was not suggestive. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.